Justice SAYLOR,
concurring.
I join the substantive analysis and holdings in Parts A, B(1)(a), B(2)-(6), B(7)(a)(b), and B(8)-(10) of the majority opinion, albeit I do not fully support some of the collateral characterizations and commentary. I concur in the result as to the balance of the opinion and offer the following explanations concerning my reasoning.
A. The Remand Determination
Regarding Part B(l)(b), left to my own devices, I would simply award a new penalty hearing at this stage based on trial counsel’s deficient stewardship in failing to conduct an adequate penalty investigation. I acknowledge that the majority’s approach of remanding for an appropriate determination by the post-conviction court in the first instance is a reasonable one. In my judgment, however, in light of the age of this capital litigation — and in the hemisphere of the many others similarly situated — justice would be better served by a present resolution per the applicable de novo review standard. See Commonwealth v. Sattazahn, 597 Pa. 648, 677 & n. 10, 952 A.2d 640, 657 & n. 10 (2008).
I recognize that this de novo review standard is tempered by deference accorded to PCRA court factual findings, particularly where, as here, the PCRA judge also presided at trial. See id. Indeed, it was partly in light of the presences of material, disputed issues of fact that the Court remanded in the case cited by the majority, namely, Commonwealth v. Gibson, 597 Pa. 402, 951 A.2d 1110 (2008).
Presently, however, I do not see that there are particular, material factual matters needing to be resolved at this stage. Compare, e.g., Gibson, 597 Pa. at 422, 951 A.2d at 1122 (identifying deficiencies in the development of the factual record and credibility matters in need of resolution). Additionally, as amply reflected in the majority opinion, to date the PCRA court has not performed adequately in its review of the present case; rather, in a number of material respects, such review has been cursory. See, e.g., Majority Opinion, op. at 1128-31. Furthermore, it is now established that trial counsel’s deficient performance resulted in the omission of material and weighty mitigation from the review of Appellant’s capital sentencing jury. See, e.g., Majority Opinion, op. at 1130 (reflecting that “Appellant’s school records show that he was a poor performer in school with a borderline intelligence,” or, in other words, that he is borderline mentally retarded). See generally See Penry v. Lynaugh, 492 U.S. 302, 319, 109 S.Ct. 2934, 2947, 106 L.Ed.2d 256 (1989) (explaining that “evidence about the defendant’s background and character is relevant because of the belief, long held by this society, that defendants who commit criminal acts that are attributable to a disadvantaged background, or to emotional and mental problems, may be less culpable than defendants who have no such excuse” (quoting California v. Brown, 479 U.S. 538, 545, 107 S.Ct. 837, 841, 93 L.Ed.2d 934 (1987) (O’Connor, J., concurring))); accord Williams v. Taylor, 529 U.S. 362, 398, 120 S.Ct. 1495, 1515, 146 L.Ed.2d 389 (2000) (commenting that “the reality that [the defendant] was ‘borderline mentally retarded,’ might well have influenced the jury’s appraisal of his moral culpability.”).
Again, while I do not criticize the majority’s preference for a remand, in light of the above, I would render a dispositive judgment at this juncture. My concurrence in the result here is along the lines of the approach taken by Mr. Chief Justice Castille in Gibson, 597 Pa. at 465-66, 951 A.2d at 1148 (Castille, C.J., concur*1153ring)(“In my view, it is a close question whether the claim of Strickland prejudice warrants further hearing, as opposed to summary rejection. My joinder in the remand follows largely out of respect for the care and prudence in the Majority’s explanation of the deficiencies in the PCRA court’s analysis; the importance of emphasizing to the courts below their duties of precision in capital appeals; and the necessity for a dispositive order where this Court might otherwise be deadlocked in a capital case.”).
B. Response to the Dissent
Next, I wish to respond to the dissenting perspective on this matter, including its assertions that: trial counsel performed reasonably in the penalty phase; there were no “red flags” suggesting investigation of Appellant’s mental health; and the majority’s reasoning reflects a hindsight-based second-guessing of counsel’s performance.
As the majority explains, it appears to be undisputed that the mitigation investigation in this case, such as it was, began two weeks before trial. See, e.g., N.T., Mar. 7, 2007, at 28. At this late stage in the trial preparations, a contract paralegal contacted a clearinghouse for experts, apparently ultimately focusing on psychiatrists Eric M. Fine, M.D. and Paul Gross, M.D. See N.T., Mar. 7, 2007, at Ex. D-4. Although time entries indicate some desire to obtain a “mitigation expert,” trial counsel’s eve-of-trial letters to the identified professionals relate more closely to the guilt phase, as they concern the attempt to negate the element of specific intent to kill. See N.T., Mar. 7, 2007, at Exs. D-l, D-2. This was consistent with Dr. Fine’s letter-response, which reflects an identical focus. See id.1 Dr. Gross provided an affidavit, admitted into evidence at the PCRA hearings, affirming that “[i]t is highly unlikely that I could have conducted a proper evaluation of [Appellant] in the time required by [trial counsel].” N.T., Jun. 12, 2007, at Ex. D-14.
The result of counsel’s eleventh-hour attempt was a mitigation case consisting only of Appellant’s modest criminal record; brief interchanges with two acquaintances who frequented a house in which illicit drugs were sold and used, attesting to Appellant’s good and caring nature (especially with the children he watched); and Appellant’s own expression of his remorse. See N.T., Nov. 25, 2002, at 861-71. As counsel’s closing remarks concerned the *1154mitigation case, in their entirety, they were as follows:
My client has had two misdemeanors for, I believe, it was possession of marijuana. That is a lot different than selling cocaine, selling heroin and selling marijuana to people who are addicted to the use of those drugs for financial gain. Two individuals came here today and told you what my client’s character was like. He was an individual who took care — he didn’t sit around the house— these people didn’t say he sat around the house all day. They said he took care of the children. [One witness] even had him go to her house to take care of the children.
We are told today and told before that [Appellant] worked until he was fired. And after he was, he contributed rent until he was fired to the household. And after that he was the caretaker for the children during the day and at night. Children that he loved.
The testimony about the argument about him going up, if he really loved children, why did he take the weapon and go upstairs. I think that testimony was contradicted by [a trial witness] who told you that it was Mr. Heleva who chased Mr. Mendez upstairs with the gun and my client followed.
Ladies and Gentlemen, based upon the testimony of the witnesses today, my client acted out of character that night. He acted rashly; he acted imprudently; and, in fact, reacted when he should not have reacted in that manner. That has been established.
But I would submit to you based upon the testimony of the two witnesses today, justice requires that you return a verdict of life imprisonment.
N.T., Nov. 25, 2002, at 893-94.
I maintain grave concerns with the quality of the stewardship we have seen in a number of the capital post-conviction cases, including the present one. As otherwise related, in addition to Axis I mental-health disorders, there is uncontradict-ed postconviction evidence that Appellant has very limited intellectual functioning or — in other words — is borderline mentally retarded. See N.T., Jun. 11, 2007, at 68 (testimony of psychiatrist Pablo Stewart, M.D.); N.T., Jun. 12, 2007, at 49, 57 (testimony of neuropsychologist Antonio Puente, Ph.D.). Indicators were apparent from the face of Appellant’s school records, which counsel never obtained. See id. at 51; N.T., June 13, 2007, at 39 (reflecting the testimony of psychiatrist Richard Dudley, M.D., that “given the deficits that were evidenced in the school records and also the behavioral symptoms evidenced in the school records[,] a full mental health evaluation, to find out what is going on, would be warranted”). Again, the United States Supreme Court has recognized that this type of information can be critical to a reasoned moral judgment by a capital sentencing jury. See Penry v. Lynaugh, 492 U.S. at 319, 109 S.Ct. at 2947; accord Williams, 529 U.S. at 398, 120 S.Ct. at 1515. However, because trial counsel did not know of it, it never entered into his strategic calculus.
The dissent offers a different portrayal of the record in this case, downplaying the timing of counsel’s efforts; stressing Appellant’s resistance to burdening family members with attendance at his trial; and concluding that there simply was no basis for further inquiry of a mental-health professional, or, in other words, there were no “red flags.” See Dissenting Opinion, op. at 1159-61.
In terms of the belatedness issue, I believe that decisions of the United States Supreme Court and of this Court reflect that the failure to prepare in a timely fashion is a strong indicator of deficient stewardship. See, e.g., Williams v. Tay*1155lor, 529 U.S. at 395, 120 S.Ct. at 1514 (commenting on late preparation — beginning a week before trial — as a factor in finding penalty-phase ineffectiveness); Commonwealth v. Perry, 537 Pa. 385, 392, 644 A.2d 705, 709 (1994) (“It is not possible to provide a reasonable justification for appearing in front of a death penalty jury without thorough preparation.”). As such, I do not agree that it should play no role in evaluating the merits of Appellant’s claim of deficient stewardship here.
As to the attribution of fault to Appellant, I do not appreciate how his instinct not to burden family members prevented counsel from obtaining a single document relevant to Appellant’s life history or mental-health condition, such as Appellant’s school records or the records concerning Appellant’s incarceration.2 Indeed, once the mitigation inquiry finally commenced, a contract paralegal was able to elicit basic historical information from Appellant including the locations of his upbringing. See N.T., Mar. 7, 2007, at Ex. D-3. It was left unexplained, in the post-conviction hearings, why trial counsel himself had such greater difficulty.3
In terms of the absence of “red flags,” the dissent refers to a selected passage from the cross-examination of Dr. Puente in the post-conviction hearings. See Dissenting Opinion, op. at 1160. This passage is in strong tension with the overall purport of Dr. Puente’s testimony, related to a specific hypothetical previously posed on direct examination, and appears to reflect some confusion on the doctor’s part. Such confusion was addressed on redirect examination as follows:
Q. I am not sure I understood one of the answers you gave [on cross-examination]. Just so we are clear, I want to read you a paragraph that has been read before since there’s some confusion in the responses. There is a memo from the trial lawyer’s paralegal [that] says quote “[Appellant] was eight years old when his mom and dad split up. His mother took off with the children because of the violence from his father, who was an alcoholic.
His father smacked his mom around a lot and in retaliation apparently the mother smacked the father around. He did hit the children occasionally; *1156once the father hit [Appellant’s] sister so hard he broke her tooth and she had to go to the hospital. Due to that incident, her mother hit him over the head with a baseball bat....
Now, if that is the information [Appellant] apparently gave to his trial lawyer through the paralegal. If you had that information and knew nothing else about [Appellant’s] background and that information was presented to you as a forensic mental health professional, what suggestions would you have for the lawyer.
A. I would say [Appellant] needed to hire a psychiatrist as soon as possible.
Q. And why?
A. Because you need to examine the potential impact that this report has been provided to us or to you, what impact they may have. What impact or eventual conduct, personality and ability to think.
Q. And if Mr. Hypothetical lawyer said in response but my client won’t tell me anything more about his childhood, what would you say?
A. Okay. Bring in someone who speaks Spanish. Bring in someone with a different cultural background and talk about black beans and salsa music for a few hours and eventually you will get there.
Q. And how about bringing in someone with a mental health background?
A. Well, obviously. I mean that is just an understatement.
N.T., Jun. 12, 2007, at 79-80. Appellant’s other post-conviction experts testified consistently. See, e.g., N.T., Jun. 11, 2007, at 54 (reflecting Dr. Stewart’s testimony that the same hypothetical represented a clinically significant level of family dysfunction and childhood abuse).4
As of the time of Appellant’s trial in 2002, it was well understood in the training readily available to capital defense attorneys that potential mental-health issues are essentially ubiquitous in capital cases, and that childhood abuse and deprivations may substantially impact personality, cognition, and behavior. Moreover, the bizarre circumstances of Appellant’s crimes (in which one of the victims was hacked to death with a weapon fashioned from an axe handle and a metal disk, and where the bodies of both victims appear to have been arranged in positions of humiliation) are alone enough to suggest the involvement of a mental-health professional. Cf. Commonwealth v. Gorby, 589 Pa. 364, 391, 909 A.2d 775, 791 (2006) (commenting on a defendant’s irrational behavior after his crimes as an indicator of possible mental-health involvement). Furthermore, defense time records evidence that retention of a “mitigation expert” was being pursed, and trial counsel contemporaneously hypothesized to Dr. Fine that his client may have been psychotic. Accord Brief for Appellant at 42 (“That counsel did not have a strategic reason for failing to conduct this type of mitigation investigation is borne out by the fact that he embarked upon it, albeit, too little, too late.” (emphasis in original)). On this record, I find very little support for the perspective that there *1157were no “red flags” suggesting the involvement of a mental-health professional.
This and records from other capital cases also amply reflect what is necessary to conduct an effective penalty-phase investigation entailing the collection and examination of sensitive, personal information. The interviewer obviously needs to develop some level of rapport and trust, and the expenditure of time and a degree of persistence is required. See N.T., Jun. 12, 2007 (testimony of Dr. Puente). Particularly in light of potential intellectual, mental, and emotional barriers, which may be exacerbated by an impoverished upbringing and childhood abuse, it may be that the necessary inroads should be made via the timely involvement of a mental-health professional. Plainly, in the absence of extraordinary circumstances, the investigation needs to begin earlier than two weeks before trial.
Additionally, I believe the presumption of effectiveness of counsel should not be applied with such blunt force as to obliterate these sorts of basic realities of capital representation.5 Notably, the United States Supreme Court has expressed “insistence that capital punishment be imposed fairly, and with reasonable consistency, or not at all.” Eddings, 455 U.S. at 112, 102 S.Ct. at 875. I do not see how consistency can be achieved by tolerating such a wide range of disparate performance on the part of capital counsel, so that some may assiduously apply existing and well-developed professional guidelines for the investigation and presentation of mitigating evidence; whereas others may simply do nothing in the face of an initial reluctance on the part of the client to support some facet of the necessary investigation, or simply wait so long to begin that effective preparations are foreclosed.
In the present case, it is my position that the absence, due to an inadequate investigation, of substantial, relevant, mitigating evidence diminishes confidence in the outcome of the sentencing proceeding, particularly given the appropriate single juror frame of reference. See Wiggins v. Smith, 539 U.S. 510, 537, 123 S.Ct. 2527, 2543, 156 L.Ed.2d 471 (2003) (articulating the prevailing standard for assessing prejudice from deficient stewardship in the presentation of mitigation evidence in terms of whether “there is a reasonable probability that at least one juror would have struck a different balance”).
C. The Huffman Issue
Concerning Part B(7)(c) of the majority opinion, the majority finds Appellant’s claim of a defective accomplice liability instruction to be defaulted based inadequacies in factual development and presentation in the appellate briefing. See Majority Opinion, op. at 1142-44. As of the time of Appellant’s trial in 2002, however, the decision in Commonwealth v. Huffman, 536 Pa. 196, 638 A.2d 961 (1994), governed.6 Huffman concerned accomplice liability instructions failing to specifically convey the requirement that, to be convicted of first-degree murder as an accomplice, the defendant must be found to have had the specific intent to kill. See id. at 198-99, 638 A.2d at 962. The Court deemed such an unqualified instruction to *1158be a “patently erroneous statement of the law” resulting in a “miscarriage of justice.” Id. at 198-99, 201, 638 A.2d at 962-63. Prior to Huffman’s effective overruling, I do not see that there would be any reasonable strategic basis for a trial attorney defending against a potential death sentence to fail to insist on closely qualified accomplice liability instructions. Accordingly, I find counsel’s present argumentation and the record to be sufficient to implicate merits review.
I have no wish to resurrect the Huffman debates, which have spanned the better part of a decade of this Court’s jurisprudence. My own thoughts concerning the substantive law are set forth in my dissents in Commonwealth v. Cox, 581 Pa. 107, 146-51, 863 A.2d 536, 558-62 (2004) (Saylor, J., dissenting), and elsewhere. For present purposes, I recognize that, as a matter of state law, Huffman effectively has been overruled, such that instructions such as those given in this case are now deemed by this Court to be entirely proper ones.
The difficulty, however, is that the Third Circuit Court of Appeals appears to take an entirely different view as a matter of federal due process law. See Laird v. Horn, 414 F.3d 419, 425-30 (3d Cir.2005). Thus, unless and until the relevant state/federal divide is addressed by the united States Supreme Court, the issuance of unqualified accomplice liability instructions in first-degree murder cases in the Pennsylvania courts risks a needless waste of untold resources on the part of the Commonwealth, defense attorneys, and the courts.7
Accordingly, when issuing an accomplice liability charge in a first-degree murder case, trial courts should be admonished to clarify — very specifically — that to be convicted of first-degree murder under accomplice theory, as a co-conspirator, or otherwise, a defendant must be found to possess the requisite specific intent to kill.8 I believe the Court should require issuance of such instructions under its supervisory power, and that they should be integrated comprehensively into mandatory jury instructions.
Justice TODD joins this concurring opinion.

. In light of this record, I differ with the dissent’s apparent suggestion that there was some mitigation-related consultation with Dr. Fine suggesting against a mental-health evaluation. See Dissenting Opinion, op. at 1160 (indicating that “counsel did consult a mental health expert, Dr. Fine, who reviewed appellant’s confession and concluded an in-person evaluation was unnecessary”). Indeed, the post-conviction record confirms the more limited focus of the defense correspondence with this psychiatrist. For example, at the PCRA hearings, the following interchange occurred with Dr. Fine:
Q. ... [W]hat was [trial counsel's] purpose in contacting you?
A. Well, he contacted me because I am defined as an addiction psychiatry expert witness. ... [H]e wanted me, if I could, [to] provide an opinion regarding the state of mind of [Appellant] at the time of the offense.
Q. And did he ask you, if you recall, to conduct a person to person evaluation, clinical evaluation, of [Appellant] at that time?
A. There was no request that I see [Appellant]. It was specifically to deal with [the] material provided to me referred to in terms of [Appellant's] use of cocaine.
Q. And is it your normal practice to render psychiatric opinions or diagnoses without conducting an actual evaluation of the subject?
A. If I am requested to do a psychiatric evaluation I insist on seeing the patient in order to arrive at a diagnosis.
N.T., Jun. 11, 2007, at 108.


. The dissent opines that trial counsel had no reason to review Appellant’s prison records and such review was contrary to Appellant’s wishes. See Dissenting Opinion, op. at 1160-61. The former reason relates to the absence of "red flags,” which I address in the text below. Moreover, as Appellant observes, favorable adjustment to the prison environment is a well-known mitigating factor. See Skipper v. South Carolina, 476 U.S. 1, 7 & n. 2, 106 S.Ct. 1669, 1672 & n. 2, 90 L.Ed.2d 1 (1986) (explaining that "a defendant's disposition to make a well-behaved and peaceful adjustment to life in prison is itself an aspect of his character that is by its nature relevant to the sentencing determination”) (quoting Eddings v.. Oklahoma, 455 U.S. 104, 110, 102 S.Ct. 869, 874, 71 L.Ed.2d 1 (1982) (emphasis in original)). Thus, a purported absence of mental-health "red flags” should not obviate a capital defense attorney’s review of available prison records. The latter reason (Appellant's purported refusal to condone any investigation into his background) apparently is extrapolated from counsel's discussion of Appellant’s desire not to involve his family in the trial proceedings. See Dissenting Opinion, op. at 1159-60. Appellant’s concerns about his family, however, have nothing to do with prison records. Moreover, counsel’s attestation that because of Appellant’s wishes he had no "information as to where I could locate ... background records,” N.T., Mar. 7, 2007, at 18, certainly cannot extend to the records of Appellant’s confinement on pending charges.


. Counsel’s time records show limited interaction (two three-quarter hour and two hour-long conferences with Appellant) in the eight months preceding the meeting with the contract paralegal. It is unclear from the records how much of this time was in person.


. The dissent's assertion that Dr. Stewart "admitted someone without mental health training would not be able to notice appellant’s indicia of PTSD,” Dissenting Opinion, op. at 1160, seems to me to be a loose extrapolation from the record. Furthermore, the observation is of very limited relevance to the salient question whether counsel was presented with sufficient information to suggest a mitigation-related evaluation by a qualified mental-health professional. In this regard, contrary to the tenor of the dissent, Dr. Stewart consistently testified that records available to counsel presented "huge red flags." N.T., Jun. 11, 2007, at 83.


. In this regard, I also reiterate my concern that some of the problems we are seeing may be a result of systemic issues, such as underfunding. See Commonwealth v. Martin, 607 Pa. 165, 217, 5 A.3d 177, 208 (2010) (Saylor, J., concurring and dissenting); cf. Commonwealth v. Ly, 605 Pa. 261, 262-65, 989 A.2d 2, 2-5 (2010) (Saylor, J., dissenting).


. At least to my reading, Huffman was effectively overruled by a majority of the Court as of the 2004 decision in Commonwealth v. Speight, 578 Pa. 520, 536-39, 854 A.2d 450, 459-61 (2004). See generally id. at 543-45, 854 A.2d at 463-65 (Saylor, J., concurring).


. I do note that there are some nuanced differences between the instructions issued in Appellant’s case and those at issue in Laird which may impact the federal due process analysis. Additionally, even if the instruction in this case was erroneous per the Third Circuit's approach, I agree with the majority that the error should be deemed nonprejudicial for the reasons which it outlines. See Majority Opinion, op. at 1144-45.
Nevertheless, my present point is that all of the nuances, difficulties, risks, uncertainties, and resources expenditures can be obviated through the issuance of more straightforward instructions specifically clarifying that the requirement of specific intent to kill for first-degree murder extends across the range of accomplice, conspiracy, accessorial liability theories.


. While this concern pertains in the capital litigation arena, applicable mens rea requirements should be conveyed in clear terms to the jury relative to any and all theories of criminal liability across the range of offenses. See, e.g., 18 Pa.C.S. § 306(d)(providing that, to support accomplice liability for offenses where a particular result is an element, the defendant must have acted with the kind of culpability with respect to that result that is sufficient for the commission of the offense).